statement. Eakin, J. On the fifteenth of April, 1879, appellants paid Turner, as collector of taxes, a lot of county warrants properly drawn, amounting to over six thousand dollars. They had been presented to the county treasurer on the thirtieth day of December, 1878, and by him then indorsed as “ not paid for want of funds.” Upon paying them to the collector, appellants claimed interest, at 6 per cent., which, being refused, they paid them, at face value, under protest, to avoid a penalty, and brought this suit for the interest, averring, in substance, the facts above stated. The court sustained a demurrer to the complaint, whereupon complainants rested, and appealed. OPINION. The Constitution of 1874, Art. XXI, see. 1, prohibits any county from issuing any “interest-bearing evidences of indebtedness, except such bonds as may be authorized by law, to provide for, and secure the payment of, the present existing indebtedness.” These warrants do not come within the exception. Formerly (see sec. 1089 'of Gantt’s Digest), the holder of any county warrant might have presented it to the county treasurer, whose duty it was, in case of no funds, to indorse the fact upon the warrant, with the date, after which the warrant bore interest, at the rate of 6 per cent, per annum. This made it an interest-bearing evidence of indebtedness, which was not permissible after the adoption of the new constitution. The complaint does not show that the treasury warrants in' question were drawn whilst the law was in force, and, therefore, shows no cause of action. Affirm the judgment.